ACCEPTED
                                                                                           04-15-00234-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      5/20/2015 5:29:25 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                               No. 04-15-00234-CV

                                                                         FILED IN
 IN THE INTEREST OF                      §                    4th COURT
                                                     IN THE COURT       OF APPEALS
                                                                    OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                         §
                                                                    5/20/2015 5:29:25 PM
 J.F.B. ET AL.,                          §          FOURTH        DISTRICT OF TEXAS
                                                                      KEITH E. HOTTLE
                                         §                                  Clerk
 CHILDREN                                §               SAN ANTONIO, TEXAS


      APPELLANT L.C., JR.’S FIRST AMENDED MOTION TO ABATE,
     RECALCULATE DUE DATES, AND/OR REMAND FOR NEW TRIAL


TO THE HONORABLE FOURTH COURT OF APPEALS:

(Appellant L.C., Jr. has amended this motion to correct the reference to the
TEXAS RULES OF APPELLATE PROCEDURE in paragraph 4).

        Appellant L.C., Jr. requests this Honorable Court to abate this appeal,

recalculate the due dates of the appellate briefs, and/or remand the case back to the

trial court for a new trial, and would show in support thereof:


       THE REPORTER’S RECORD APPEARS TO BE INCOMPLETE


1.      Appellant L.C., Jr. timely requested the reporter’s record in this appeal and

specifically requested inclusion of copies of all exhibits moved into evidence. See

Clerk’s Record, pp. 62-63. After reviewing the copy of the reporter’s record

provided to Appellant L.C., Jr., and after counsel for L.C., Jr. conferred with the

Clerk’s Office of this Honorable Court, it appears that the court reporter provided




                                     Page 1 of 4
a listing and index of the exhibits moved into evidence, but no copies of the

exhibits. See Reporter’s Record, in toto and vol. 4.


2.         The trial court expressly noted in its rendition its reliance upon the

exhibits moved into evidence as a basis for its judgment. See Reporter’s Record,

vol. 3, p. 184, line 21-p. 185, line 1. Appellant L.C., Jr. would suggest that these

exhibits are thus presumptively necessary to the resolution of this appeal. See TEX.

R. APP. P. 34.6(f)(3).


3.         Therefore, Appellant L.C., Jr. requests this Honorable Court to enter

appropriate orders and/or direct the court reporter to supplement the appellate

record with true and correct copies of the exhibits moved into evidence at trial.

Pending such supplementation, Appellant L.C., Jr. requests this Honorable Court

to abate the appellate proceedings until such time as the court reporter complies,

and then upon the filing of said exhibit copies, recalculate the due dates for the

appellate briefs.


4.         Alternatively,   and   failing   the   aforementioned   reporter’s   record

supplementation of the exhibit copies, Appellant L.C., Jr. requests this Honorable

Court to remand the case to the trial court for a new trial. See TEX. R. APP. P.

34.6(f).




                                       Page 2 of 4
                                     PRAYER


For the reasons stated above, Appellant L.C., Jr. requests this Honorable Court to

grant the foregoing relief requested or such further or other relief as this Honorable

Court deems appropriate at law or in equity.


                                           Respectfully submitted,

                                           By:




                                           Mr. Terry "Ty" Wesley Baker
                                           Texas Bar No. 24036174
                                           BAKER LAW OFFICE
                                           6775 State Highway 123 North
                                           P.O. Box 33, Geronimo, Texas 78115
                                           Tel/Fax (830)401-4565
                                           twb@baker-law.net
                                           Attorney for Appellant, L.C., Jr.



                      CERTIFICATE OF CONFERENCE

      I certify that I made a good faith effort to confer with all counsel of record
on May 16 and May 19, 2015, via email communication, and only one party has
responded, said party indicating neither opposition nor agreement to the foregoing
APPELLANT L.C., JR.’S MOTION TO ABATE, RECALCULATE DUE DATES,
AND/OR REMAND.




                                            Mr. Terry "Ty" Wesley Baker

                                     Page 3 of 4
                         CERTIFICATE OF SERVICE

       I certify that on May 20, 2015, a true and correct copy of the foregoing
APPELLANT L.C., JR.’S MOTION TO ABATE, RECALCULATE DUE DATES,
AND/OR REMAND was served to each person listed below by the method
indicated and pursuant to the TEXAS RULES OF CIVIL PROCEDURE.




                                           Mr. Terry “Ty” Wesley Baker

Mr. Jerry Reyes
Attorney for Appellee/Texas Department of Family and Protective Services
via e-service to: Jerry.Reyes@dfps.state.tx.us

Mr. Gerald Anthony Uretsky
Attorney for D.D.B., Appellant/Respondent Mother
via e-service to: uretsky@msn.com

Ms. Lisa D. Duke
Attorney for D.B., Appellant/Intervenor
via e-service to: lisadukelaw@hotmail.com

Ms. Amanda Flewellen
Attorney ad litem for Subject Children
via e-service to: af@cookefirm.com

Ms. Trisha Morales-Padia
Attorney for G.F., Respondent Father
via e-service to: padia.trisha@gmail.com




                                     Page 4 of 4